Citation Nr: 1023392	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-39 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for gastroesophageal reflux disease.

2.  Entitlement to an initial disability rating in excess of 
30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 2002 to 
January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
migraine headaches, assigning a 30 percent evaluation, major 
depression, assigning a 30 percent evaluation, and a low back 
condition, assigning a 10 percent evaluation, all effective 
January 6, 2005; and confirmed and continued the denials of 
service connection for hypertension, vision problems, joint 
conditions of the right and left lower extremities, arthritis 
of the right and left hand, irritable bowel syndrome (IBS), 
and gastroesophageal reflux disease (GERD).  In June 2008, 
the Veteran submitted a notice of disagreement (NOD) for the 
issues of migraine headaches, a low back condition, IBS, and 
GERD.  He subsequently perfected his appeal for the issues of 
migraine headaches and GERD in December 2008.

The Veteran did not perfect his appeal for a low back 
condition or IBS.  Therefore, these issues are not in 
appellate status and will not be addressed any further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
(pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 9) after a statement of the case is issued by VA).

To establish jurisdiction over the issue of entitlement to 
service connection for GERD, the Board must first consider 
whether new and material evidence has been received to reopen 
the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The 
Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
and VAOPGCPREC 05-92.  As discussed fully under the analysis 
section, new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
GERD.

The issue of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action on his part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for GERD in March 2006 on the basis that 
there was no evidence of the onset or aggravation of GERD 
while in service and no evidence of a current diagnosis of 
GERD; the Veteran was properly informed of the adverse 
decision and his appellate rights, and he did not appeal.

2.  Evidence submitted subsequent to the RO's March 2006 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for GERD.

3.  The Veteran's service-connected migraine headaches are 
manifested by prostrating headaches with visual auras, spots, 
and tunnel vision; cold sweats with nausea and vomiting; and 
light and noise sensitivity that occur multiple times per 
week.


CONCLUSIONS OF LAW

1.  The RO's March 2006 decision denying the Veteran's claim 
of entitlement to service connection for GERD is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 20.1100, 20.1104 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for GERD 
has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for the assignment of a disability rating of 
50 percent for migraine headaches have been met for the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim of entitlement to service connection 
for GERD, this application, and only this application, has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA solely with regards to the 
Veteran's application to reopen this claim is moot.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim of entitlement to an 
initial rating in excess of 30 percent for migraine 
headaches, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
July 2007 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio at 187.

Further, the July 2007 letter informed the Veteran of how VA 
determines the appropriate disability rating and effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA treatment records and 
examination report are in the file.  Private treatment 
records identified by the Veteran have been obtained, to the 
extent possible.

In January 2006, the Veteran was informed that his service 
treatment records could not be located.  In a case such as 
this where the Veteran's service records are incomplete, the 
Board's obligation to explain its findings and conclusions, 
and to carefully consider the benefit-of- the-doubt doctrine, 
is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board notes, however, that O'Hare does not create a 
presumption that the missing treatment records would, if they 
still existed, necessarily support the Veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt" when the Veteran's service treatment records have 
been destroyed, only heightened duties of the Board to 
consider the applicability of the benefit-of-the-doubt 
doctrine, to assist the Veteran in developing the claim, and 
to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, the case law does not lower the legal 
standard for proving a claim for service connection.  Rather, 
it increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to 
the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In fulfilling its heightened obligation, VA requested that 
the Veteran submit any service records or other relevant 
documents that he possessed.  See Report of Contact, 
January 2006.  In April 2007, the Veteran submitted copies of 
the service treatment records in his possession.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
migraine headaches most recently in February 2008.  The 
examiner reviewed the Veteran's claims file and provided a 
thorough physical examination.  Thus, the Board finds that 
the February 2008 examination is adequate for determining 
the disability rating for the Veteran's service-connected 
migraine headaches.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected migraine headaches since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  Thus, the 
Board finds that a new VA examination is not necessary at 
this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II. Merits of the Claims

A. New and Material Evidence

The initial issue before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for GERD.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been submitted.

Where service connection for a disability has been denied in 
a final decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  As noted above, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
GERD.  He filed his original claim of entitlement to service 
connection for GERD in April 2005.  A March 2006 rating 
decision denied the claim, finding essentially that there was 
no evidence of in-service GERD and no evidence of a current 
diagnosis of GERD.  The Veteran did not appeal this decision.  
At the time of this denial, statements from the Veteran and 
VA treatment records were considered.  The March 2006 RO 
decision is the last final denial of this claim.

The new evidence submitted since the March 2006 denial 
consists of additional statements from the Veteran, some of 
the Veteran's service treatment records, updated VA treatment 
records, a February 2008 VA examination, and private 
treatment records.

Notably, a November 2004 service treatment record indicates 
that the Veteran had experienced symptoms of acid reflux 
while in service.  Additionally, current VA treatment records 
note a diagnosis of GERD, as of March 2007.  As the newly 
submitted evidence indicates possible in-service complaints 
and a current disability, the Board finds this satisfies the 
low threshold requirement for new and material evidence.  As 
such, the claim is reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.

B. Increased Rating

The Veteran's service-connected migraine headaches have been 
evaluated as 30 percent disabling, effective January 6, 2005, 
under Diagnostic Code 8100.  He seeks a higher rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 8100, a 30 percent evaluation is 
assigned for migraines with characteristic prostrating 
attacks occurring on average once a month over the last 
several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2009).  

A 50 percent evaluation is assigned for migraines with very 
frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating," nor has 
the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) 
(in which the Court quotes Diagnostic Code 8100 verbatim but 
does not specifically address the matter of what is a 
prostrating attack).  However, the Board notes that, 
according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), 
"prostration" is defined as "complete exhaustion."  
Similarly, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 
2007) defines "prostration" as "extreme exhaustion or 
powerlessness."

The Veteran underwent a VA examination for his migraine 
headaches in February 2008.  At that time, the Veteran 
reported weekly headaches that begin with a visual aura, 
spots, and tunnel vision, and are associated with cold 
sweats, nausea and vomiting, and light and noise sensitivity.  
The headaches require treatment with injectable medication 2 
to 3 times per week.  With the use of medication, the Veteran 
reported that the headaches last approximately 2 hours.  
Without the use of medication, the headaches last 3 to 4 
days.  Additionally, the Veteran indicated that approximately 
50 percent of his headaches last 3 to 4 days despite taking 
medication.  He also reported that his migraine headaches 
have become progressively worse over time, occurring more 
frequently and lasting longer.

In addition to the February 2008 VA examination, the medical 
evidence of record includes several VA treatment records.  
Notably, a November 2007 neurology consultation record 
indicates that the Veteran reported headaches that occurred 
2 to 4 times per week and lasted for 1 to 2 days.  
Additionally, a May 2008 neurology follow up treatment record 
reflects that the Veteran reported twice weekly prolonged and 
unbearable headaches.  He indicated that the headaches are 
only relieved by Imitrex injections.

With resolution of reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran experiences migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  He has 
consistently reported migraine headaches that last as long as 
1 to 2 days and occur 1 to 4 times per week.  As such, the 
assignment of a higher rating of 50 percent is warranted.

The Board has reviewed the remaining diagnostic codes 
relating to headaches and neurological disabilities.  
However, the claims folder contains no medical evidence 
indicating that the Veteran's headaches are manifested by any 
neurological symptoms other than those reflected above.  As 
such, an increased rating cannot be assigned under Diagnostic 
Codes 8000-8045 or 8103-8914.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8000-8045, 8103-8914 (2009).

Additionally, the Board notes that there is no indication in 
the evidence of record that the Veteran's symptomatology 
warranted other than the currently assigned 50 percent rating 
throughout the appeal period.  As such, assignment of staged 
ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that a rating 
of 50 percent for a headache disorder is appropriate for the 
entire period of the appeal.  In reaching this conclusion, 
the Board has applied the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The Veteran's complaints of headaches with light and noise 
sensitivity, nausea, and vomiting are adequately contemplated 
by the rating schedule and its use of the term 
"prostrating" attacks.  Additionally, the frequency and 
prolonged nature of the Veteran's migraines is contemplated 
in the rating criteria for a 50 percent evaluation.  As the 
Veteran's disability picture is contemplated by the rating 
schedule, the threshold issue under Thun is not met and any 
further consideration of governing norms or referral to the 
appropriate VA officials for extraschedular consideration is 
not necessary.  

In short, the evidence does not support the proposition that 
the Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for gastroesophageal reflux 
disease, the Veteran's claim is reopened.  To this extent, 
and to this extent only, the appeal is granted.

Entitlement to an increased disability rating of 50 percent 
for migraine headaches is granted during the entire appeal 
period, subject to the laws and regulations governing the 
award of monetary benefits.





REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to its adjudication of the Veteran's 
reopened claim of entitlement to service connection for GERD.

The Veteran contends that his current GERD is the result of 
his military service.  He claims that he has experienced 
symptoms of GERD since service.  Therefore, he believes that 
service connection is warranted.  Alternatively, he claims 
that his GERD is the result of the medications he takes for 
his service-connected migraines and low back disability and 
warrants secondary service connection.  See NOD, June 2008.

The Veteran underwent a VA examination for his GERD in 
February 2008.  The examiner concluded that the Veteran had 
dyspepsia that was not related to his active military 
service.  Specifically, the examiner noted that the limited 
service treatment records showed no stomach complaints other 
than those related to the Veteran's migraines.  Additionally, 
a gastroenterology consultation found no current diagnosis of 
GERD.  However, the Board's review of the Veteran's service 
treatment records is positive for a November 2004 Report of 
Medical Assessment on which the Veteran reported an intention 
to file a claim for disability benefits for acid reflux.  
This seems to indicate that the Veteran experienced symptoms 
of acid reflux while in service.  Additionally, a July 2003 
Medical Record indicates that the Veteran reported a history 
of nausea/vomiting and vomiting blood.  There is no 
indication whether these symptoms were associated with his 
migraine headaches.  The examiner did not address these 
treatment records, nor did he comment on the Veteran's 
reported continuity of symptomatology since service.

Furthermore, since the time of the February 2008 VA 
examination, the Veteran has asserted a new theory of 
entitlement to service connection for GERD, as secondary to 
the medications he takes to treat his service-connected 
migraine headaches and low back disability.  The 
February 2008 VA examination does not address the issue of 
GERD as secondary to the Veteran's service-connected 
disabilities or their respective treatments.  In light of 
these deficiencies, the February 2008 VA examination is not 
adequate to render a decision on entitlement to service 
connection for GERD.  See Barr, supra, at 311.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  See Colvin at 175.  
For the reasons described above, the Veteran's reopened claim 
of entitlement to service connection for GERD must be 
remanded for a new VA examination.

Additionally, as the case is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Any outstanding VA treatment records 
should be obtained and associated with the 
claims file.

2.  Thereafter, schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his GERD.  The examiner must 
review pertinent documents in the Veteran's 
claims file in conjunction with the 
examination, including the above-referenced 
July 2003 and November 2004 VA treatment 
records.  This review must be noted in the 
examination report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
GERD was caused or aggravated (permanently 
increased in severity beyond the natural 
progress of the disorder) by his military 
service or by any service-connected 
disability or treatment thereof, including 
medications for his migraine headaches and 
low back disability.  The examiner should 
specifically comment on the Veteran's 
reported continuous symptoms of acid reflux 
since the time of service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  After completing the above actions and 
any other development that may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim of entitlement 
to service connection for GERD should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


